nw ,L¢gz,-os,@o

Court of Criminal Appeals
P.O. BOX 12308

Capitol Station

Austin, TX 78711

Yoccio Acosta l
Reg n0.73486-280

FCI Victorville Med 2
P”O. Box 3850`
Adelanto; CA 92301

To the Honorable Court of Appeals,

l received a letter from the Honorable court in late December
in reference to my Writ of Error Coram Nobis (See reference numbers
below). In which the court states that no action would be taken
in reference to my writ. Thus the reason for this letter is to :
inquier of the court the reason for which it has decided not to take
an action, and or submitt this letter in the record as my official
notice of appeal, to the courts decision. I apologize for the delay
of time, but the institution where I am housed was locked down for
an extensive period of time, due to a race riot. During which time
we, the inmates, do not have any access to pretty much anythingn
Thank you very much may God Bless you, the.reader3 and this most

Honorable Court.

Re:Acosta, Yoshio?aka Acosta, Yoshio

CCA No. WR-76,482-05/06

Trial Court Case No.ZOlOODOO927-DCR
_ 20100DO3951~DCR

 

 

RECE|VE| lNI
couR'r oF cannNAL APPEAL@

FEB» 12 2015

Absemmw, cum

x .

 

SHARON KELLER ABEL ACOSTA

»RES,DMDGE _ CoURT oF CRIMINAL APPEALS am

P.o. BoX 12308, cAPlToL STATloN “'z)““"”‘
LA\VRENCE MEYERS

TOM PRlCE ' AUSTIN’ TEXAS 7871 l SlAN SCHILHAB
PAUL WOMACK ‘ GENERAL couNsEL
CHERYL JOHNSON (512) 463-1597

MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA

IUDGES

Tuesday, December 09, 2014

Yoccio Acosta #73486-280
FCl Victorville Med 2

P.O. Box 3850

Adelanto, CA 92301

Re: Acosta, Yoccio aka Acosta, Yoshio
CCA No. WR-76,482-06
Trial Co‘urt Case No. 20100D03951-DCRl-2

Your letter has been received Please be advised:

IMPORTANT: PLEASE INFORM THIS COURT OF ALL ADDRESS CHANGES lN
WRITING.

l:\ Your records Will not be returned to you because once records are received in the Court '
they become the permanent records of this Court

Your application for writ`of habeas corpus has been received

Your PETITI()N FOR 'A WRIT OF ERROR CORAM NOBIS vvas‘ received on
Monday, September 23, 20].4. There will be no action taken.

[lm[:l

Neither the Judges nor-the staff of the Court can give legal advice. We recommend you -
contact Inmate Legal Services at the Texas Department` o`f Criminal Justice, Institutional
Division.

[l

_The Court of Criminal Appeals does not provide forms. Habeas forms may be obtained
from the unit law library or contact the District Clerk of the county of your conviction.

_Sincerely,

  
 

 

Abel Ms'ta:¢lerk

SUPREME COURT BuILDING, 201 WF.ST 14TH STREET, RooM 106, AUsTrN, TEXAS 78701
WEBsm~; www.rxcouRTs.Gov/ccA.Ast '